DETAILED ACTION

This Office Action is in response to Applicant's amendments and arguments filed with a Request for Continued Examination on January 1, 2021. Applicant has amended claims 1, 4-7, 9-10 and added claim 11.  Currently, claims 1-11 are pending. The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.

Response to Amendments

The 103 rejections of claims 1-3, 5-6, 8-10 are maintained in light of applicant’s amendments to claims 1, 4-6, 10.
The 103 rejections of claims 7 and 9  are withdrawn in light of applicant’s amendments to claims 7 and 9.

Response to Arguments

Applicant argues on p. 8 of the remarks that the 103 rejections are improper.  Examiner disagrees.  Applicant argues on p. 8-9 that Terayoko does not show a plurality of quality coordinators.  Examiner notes this is an obviousness rational based on a combination of references.  Examiner cited Terayoko in this mentioned section because of the concepts of mobile device being used in real time to receive inpsection reports.  Examiner notes that para [0076], however, does explicitly show that a plurality of inspection object memebers can be inputted.   One of ordinary skill in the art could look at a system explicitly showing one qualitity coordinator and expand it to a system that uses a plurality of quality coordinators as para [0109] shows the ability to use multiple mobile devices. Multiple inspectors computers would enable more efficient inspections which is mentioned in the background as the conventional purpose, developing efficent inspection work.   Moreover, the secondary reference, Martinez, explicitly shows at para [0037]-[0038], "a plurality of inspector portable computers 182, 184, and 186 communicate with a telephone company terminal 188. The terminal 188 can communicate over the POTS network."  Therefore, the mobile terminals used in Terayoko could be part of the explicit plurality of inspector computers in Martinez where terminals are obviously used by humans.  Applicant further argues on p. 9 that the inputs shown in para [0076] of Terayoko are not the inspection data (or photos).  Examiner disagrees and notes that Fig 4 explicitly shows inputting inspection information, drawing and inspection content.  Para [0079] further shows the inputs include "an input of inspection content according to an instruction of the screen. The inspection content is information specifically indicating which item and content is to be checked in this inspection and any data format is accepted. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Terayoko (US 20100302375 A1) in view of Martinez (US 2003/0069716 A1) in view of Tien et al. (US 2013/0231769 A1) (hereinafter Tien) in view of Greenberg et al. (US 2013/0279794 A1) (hereinafter Greenberg).

Claim 1:
Terayoko, as shown, discloses the following limitations of claim 1:
A mobile Quality Management Inspection System comprising: a database in communication with at least one network server (see para [0044], "The server 1 has an inspection information DB (database) 1a for centralized management of inspection information."); and 
an inspector mobile device in communication with the at least one network server, the mobile device having a display screen and input means for inputting data (see para [0073]-[0074] and Fig 1, showing a camera phone can be used for the inspection data that is in communication with server), the mobile device is being configured to: automatically receive the quality inspection reports from the quality coordinators via the at least one network server in real time pertaining to a quality control inspection of an inspection lot  (see para [0074]-[0081], [0098], showing sharing of inspection sheets at any timing and especially see para [0076], "A plurality of inspection object members can be inputted." where it obvious to one of ordinary skill in the art that a server that can receive inspection data from a coordinator could be from a plurality of coordinators based on capable of multiple ; 
automatically upload inspection data for the quality control inspection to the database in real time (see para [0074]-[0081], showing the PC and camera phone data is sent to the server where the inspection sheet is generated and see para [0098], "The server 1 can receive various data from the mobile terminal 3 and associate the data with the opened inspection sheet before storing the inspection sheet in the DB 1a. Data may be sent from the mobile terminal 3 to the server 1 at any timing. Data may be sent from the mobile terminal 3 to the server 1 at any timing, such as each time the data is inputted from the mobile terminal 3, or data may be sent collectively at a specific timing such as when the inspection process ends.").
Terayoko, however, does not specifically disclose a plurality of quality coordinators in communication with the at least one network server, each of the plurality of quality control coordinators providing reports from various sources in a quality control chain to the database in real time. In analogous art, Martinez discloses the following limitations:
a plurality of quality coordinators in communication with the at least one network server, each of the plurality of quality control coordinators providing quality inspection reports from various sources in a quality control chain to the database in real time (see para [0037]-[0038], especially "a plurality of inspector portable computers 182, 184, and 186 communicate with a telephone company terminal 188. The terminal 188 can communicate over the POTS network. The terminal 188 is connected to one or more modems 190, 192, and 194. The modems 192 and 194 in turn transfer information to a dialup server 200 which contains a project database. 
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Terayoko with Martinez because adding a plurality of control devices would enable more effective management and use of information (see Martinez, para [0004]-[0007]).      
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for performing field inspection 
Terayoko and Martinez, however, do not specifically disclose perform a usage decision process on accepted inspected lots, the inspection lots having no identified defects.  In analogous art, Tien discloses the following limitations:
the at least one network server being configured to perform a usage decision process on the inspected lots, where an accepted lot  has no identified defects (see para [0020], "The image 103 is analyzed using an ADC method (step 104) which utilizes predetermined defect classification rules 108 to classify or categorize defects 136 (not shown in FIG. 1; see defect 136 in FIG. 3C) on the image 103, if defects 136 are found." where a decision of if defects are found also shows a decision if no defects find as it is a binary decision and see para [0035], showing when inspection shows no significant change in the defects for a wafer)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Tien with Terayoko and Martinez because having a processes for when there are defects and not defects enables are more efficient and automated process by eliminating some human error (see Tien, para [0001]-[0005]).      
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the defect management system as taught by Tien in the Terayoko and Clemens combination, since the claimed invention is merely a 
Terayoko, Martinez, and Tien, however, do not specifically disclose the usage decision process including a determination whether a sample from an accepted inspection lot meets a gold seal acceptance standard.  In analogous art, Greenberg discloses the following limitations:
the usage decision process including a determination whether a sample from an accepted inspection lot meets a gold seal acceptance standard (see para [0059], "the ADC machine can compare automatic classification results over a set of defects in the training data to " gold standard" (verification set) visual classification performed by a human inspector. The comparison may be performed for different confidence thresholds (with correspondingly different rejection rates). When all defects are automatically classified by the ADC machine with zero rejection rate, the purity of classification is low, since the machine is required to classify many questionable defects. However, choosing a high rejection rate may give high purity of classification, but may result in requiring the human inspector to spend a larger amount of time in visual classification of defects that are classified as "unknown" by the ADC machine.")
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Greenberg with Terayoko, Martinez and Tien because using a gold seal standard enhances the inspection for defects 
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the defect management system as taught by Greenberg n in the Terayoko, Clemens and Tien combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 2:
Terayoko and Martinez, however, do not specifically performing a non-conformance process on unaccepted inspection lots, the unaccepted inspection lots having at least one defect.  In analogous art, Tien discloses the following limitations:
perform a non-conformance process on unaccepted inspections lots, said unaccepted inspection lots having at least one defect (see para [0035], "However, if there are new, moved, or worse defects 136 detected that are significant, the device under inspection is sent for repair. For example, if a lithography mask 183 is being inspected, the lithography mask 183 is cleaned or repaired to remove or correct the defect 136. If a wafer 184 is under inspection, then the wafer 184 is reworked to remove or correct the defect 136. For example, a wafer 184 may be repaired, if possible, using a laser or other device or method, or a layer of photoresist may be removed from the wafer 184 and replaced with another layer of photoresist and a patterning process may be repeated, after a lithography system or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the defect management system as taught by Tien in the Terayoko and Clemens combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Terayoko, Martinez. Tien and Greenberg, as applied above, and further in view of Clemens et al. (US 2010/0070318 A1) (hereinafter Clemens)

Claim 3:
Further, Terayoko discloses the following limitations:
recording such inspection results in substantially real time (see para [0063], "image data is periodically rewritten in the VRAM 40. Shooting video is displayed real-time on the image display apparatus 48 by supplying the image display apparatus 48 with a video signal generated from the image data. The shooter can confirm the 
Terayoko, Martinez. Tien and Greenberg, however, do not specifically disclose performing an on-site quality control product inspection of one or more lots of products at a factory manufacturing the same.  In analogous art, Clemens discloses the following limitations:
performing an on-site quality control product inspection of one or more lots of products at a factory manufacturing the same (see para [0046]); and 
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Clemens with Terayoko, Martinez. Tien and Greenberg because improves functionality by enabling enterprise type management of the data (see Clemens, para [0002]-[0006]).      
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for providing logistics execution application as enterprise services as taught by Clemens in the Terayoko, Martinez. Tien and Greenberg combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same .

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Terayoko, Martinez, Tien, and Greenberg, as applied above, and further in view of Kim et al. (US 2007/0043811 A1) (hereinafter Kim).

Claim 5:
Terayoko, Martinez, Tien, and Greenberg do not specifically recording a usage decision based on the completion of tasks, said recording closing the inspection lot.  In analogous art, Kim discloses the following limitations:
receive notifications from the assigned users as to the completion of each assigned task (see para [0053], [0060]-[0061], [0066], [0077], [0079]);
record a usage decision based on the completion of tasks, said recording closing the inspection lot (see para [0101], where "completed (inspection passed and thus the work has been completed fully)" is in response to completing "Open (inspection has begun) and thus equivalent to closing and see para [0099], [0105]-[0109]); and 
determine whether to close quality notification relating to the inspection lot (see para [0105], "worker can indicate to the servers 6 (including the database 6a) and/or other users (1, 15) in the system that the work order is completed (work is finished)" and see para [0106], "if the information 26 indicates that the work has passed the inspection (i.e., the work is completed satisfactorily), then the servers 6 utilizing the database 6a can also automatically update the quality assurance schedule 26 
select a quality notification from a list of quality notifications (see para [0094], "the quality assurance information 20 (e.g., quality assurance instructions 21 providing quality control inspection instructions, quality assurance schedules 22 providing schedules of the quality control inspections, updates or changes thereof, etc.) is information about the quality control inspections to be performed once certain works have been finished"); 
add tasks associated with the selected quality notification (see para [0094], schedules of quality control inspections); 
assign users to each added task (see para [0092], "The work order schedules 8 can be updated to include the assignment of employees for each task.")
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Kim with Terayoko, Martinez, Tien, and Greenberg because assigning tasks enables more control over labor resources and can improve efficiency for a business see (Kim, para [0003]-[0006]).      
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the dynamic total asset management system as taught by Kim in the Terayoko, Martinez, Tien, and Greenberg combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of .

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Terayoko, Martinez, Tien, Greenberg and Kim, as applied above, and further in view of Clemens.

Claims 6, 8:
Terayoko and Martinez do not specifically disclose determining whether any defects are found in the inspection lot.  In analogous art, Tien discloses the following limitations:
determine whether any defects are found in the inspection lot (see para [0020]-[0023]); 
record defects any defects found in the inspection lot (see para [0020]-[0023]); 
for each product where no defects are found, saving the inspection lot (see para [0034], "Whether there is a difference between the base IR and the new IR is determined (step 166). If there is no difference, defects 136 with no changes retain defect classification from the base IRs (step 168). If there is a difference, then the system identifies and displays any new defects (step 170) found, defects 136 that changed in size (step 172), and defects 136 that moved (step 174) or changed location. The new IR information is then fed back into the system and used for future automatic inspections and monitoring."); 
calculate the number of recorded defects in the inspection lot (see para [0020], " The image 103 is analyzed using an ADC method (step 104) which utilizes predetermined defect classification rules 108 to classify or categorize defects 136 
compare the calculated number of recorded defects with a predetermined value (see para [0021], "The DPM algorithm 112 compares the test results from the inspection to the previous data 114 to determine if defects 136 on the image 103 are becoming worse or if there are any changes in the defects "); 
determinine whether or not to accept the inspection lot (see para [0035]); 
create an quality notification and assigning a coordinator when it is determined not to accept the inspection lot (see para [0035], "However, if there are new, moved, or worse defects 136 detected that are significant, the device under inspection is sent for repair. " and see para [0020]-[0022], [0034]-[0035]); and 
complete an acceptance of a usage decision process when it is determined to accept the inspection lot (see para [0021], "If the results of the DPM algorithm 112 are acceptable, then an automatic mask (or wafer) quality control (AMQC) rule is notated as" and see para [0035], "The new inspection results are compared to the base inspection results, and if there is no significant change or difference, the lithography mask 183 or wafers 184 are continued to be monitored")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the defect management system as taught by Tien in the 
Terayoko, Martinez, Tien and Greenberg do not specifically disclose creating a quality notification and assigning a coordinator when it is determined not to accept the inspection lot.  In analogous art, Kim discloses the following limitations:
create an quality notification and assigning a coordinator when it is determined not to accept the inspection lot (see para [0071], where user can be coordinator or adminstrator or supervisor and see para [0109], "The servers 6 utilizing the database 6a or the devices 1, 15 can automatically generate corrective action, based on the failed quality assurance inspection information 27, failed quality assurance instructions 28, which determines the basis for the corrective action required by the re-work work order 29. The re-work work order 29 can be combined with or scheduled in the work order schedules 8 to generate the re-work order instructions 30, which include instructions on what needs to be done to pass the inspection and complete the work satisfactorily. For instance, the servers 6 (including the database 6a) can automatically assign next available workers or the workers who did the work originally at their next available time/date, to carry out the re-work work order 29. Or the servers 6 (including the database 6a) can automatically assign next higher 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the dynamic total asset management system as taught by Kim in the Terayoko, Martinez, Tien and Greenberg combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Terayoko, Martinez, Tien, and Greenberg do not specifically disclose sending an electronic communication to a vendor responsible for the inspection lot providing the comparison results.  In analogous art, Clemens discloses the following limitations:
send an electronic communication to a vendor responsible for the inspection lot providing the comparison results (see para [0124], " the process component 502 may combine all tasks concerning the inbound delivery process (preparation and triggering of execution), and enable communication with the vendor and invoicing. This process component is drawn with dashed lines to indicate that it is used to represent an external system in describing interactions with the external system; this should be understood to require no more of the external system than that it be 
wherein at least one of the plurality of quality coordinators is configured to create an inspection lot in response to a vendor’s completion of an order (see para [0068]-[0069], [0124]-[0127], [0191])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for providing logistics execution application as enterprise services as taught by Clemens in the Terayoko, Martinez, Tien, and Greenberg combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Terayoko, Martinez, and Kim, as applied above, and further in view of Greenberg.

Claim 10:
Terayoko, Martinez, and Kim do not specifically disclose the usage decision process including determining whether a sample in an accepted inspection lot meets a gold seal acceptance standard.  In analogous art, Greenberg discloses the following limitations:
perform a usage decision process on the inspection lot, the usage decision process including determining whether a sample in an accepted inspection lot meets a gold seal acceptance standard (see para [0059], "the ADC machine can compare 
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Greenberg with Terayoko, Martinez and Kim because using a gold seal standard enhances the inspection for defects by providing feedback that is widely used in the industry (see Greenberg, para [0003]-[0005]).        
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the defect management system as taught by Greenberg n in the Terayoko, Clemens and Kims combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Allowable Subject Matter

Claim 9 is allowed.
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624